Citation Nr: 9928388	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability evaluation for individual 
unemployability resulting from the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1982 to March 
1986.  This appeal arises from a December 1997 rating 
decision of the Huntington, West Virginia, Regional Office 
(RO).  In this decision, the RO denied the veteran's claim 
for entitlement to a total disability evaluation for 
individual unemployability resulting from his service-
connected disabilities (TRIU).  The veteran has appealed this 
determination.


REMAND

By rating decision of September 1992, the RO granted service 
connection for the veteran's bilateral hearing loss, 
tinnitus, and a scar on his left upper eyelid.  His tinnitus 
was evaluated as 10 percent disabling under the U. S. 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 6260.  
However, his hearing loss and eyelid scar were both found to 
be respectively noncompensable under Codes 6100 and 7800.  In 
a rating decision of August 1997, the RO granted an increased 
evaluation for the veteran's hearing loss to 50 percent 
disabling under Code 6105.  The veteran's combined evaluation 
for all of his service-connected disabilities was 60 percent 
disabling effective from June 1997.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In the 
current case, the veteran has claimed that his service-
connected disabilities have rendered him unable to maintain 
substantially gainful employment.  He has a combined 
evaluation of 60 percent disabling for disabilities affecting 
a single body system, namely, his auditory system.  Thus, the 
veteran has asserted a well-grounded claim for TRIU under the 
provisions of 38 C.F.R. § 4.16(a) (1998).

The veteran's last VA audio examination of record was 
conducted in July 1997.  As noted above, the last rating 
decision evaluating his hearing loss and tinnitus was 
completed in August 1997.  It is noted by the undersigned 
that the criteria for evaluating hearing loss and tinnitus 
under Codes 6100 and 6260 was effectively changed on June 10, 
1999.  See 64 Fed.Reg. 25208, 25209 (May 11, 1999).

It appears that the RO evaluated the veteran's hearing acuity 
and tinnitus under the old criteria effective prior to June 
10, 1999.  In determining which version of the regulations to 
apply to the facts of this case, the U. S. Court of Appeals 
for Veterans Claims (hereafter the Court) held that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  As the 
veteran submitted his claim for TRIU prior to the effective 
change in the regulatory criteria evaluating hearing acuity 
and tinnitus, it is pertinent to his claim whether the old or 
new criteria is more favorable.  Accordingly, on remand, the 
RO must determine what criteria are more favorable to the 
veteran's claim and then apply that criteria to the facts.

The most recent VA audio examination is now approximately two 
years old.  It appears that the veteran has claimed in his 
substantive appeal (VA Form 9) of January 1998 that his 
hearing acuity and tinnitus have worsened since that time.  
Under the circumstances, a new VA audio examination should be 
provided to the veteran.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Babchak v. Principi, 3 Vet. App. 466 
(1992). 

In June 1998, the veteran submitted a copy of a Social 
Security Administration (SSA) decision dated in May 1998 that 
awarded him disability benefits due to his hearing loss and 
tinnitus.  Based on a list of exhibits attached to this 
decision, the underlying medical records used by the SSA in 
making this determination are not contained in the claims 
file.  The Court has ruled that a SSA decision on the 
unemployability of a claimant is pertinent to a similar VA 
claim.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Therefore, the RO should request all underlying evidence used 
by the SSA in arriving at its May 1998 decision.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain any VA treatment 
records of the veteran for service-
connected disabilities, which are not 
currently in the claims file, and add 
them to the claims file. 

2.  The RO should contact the appropriate 
SSA office and request legible copies of 
all underlying evidence used by it in 
awarding the veteran SSA disability 
benefits in May 1998.  Any response or 
evidence received from this request must 
be made part of the veteran's claims 
file.

3.  After the above has been completed, 
the veteran should be afforded a VA audio 
examination.  The purpose of the 
examination is to determine the severity 
of the veteran's service-connected 
hearing loss and tinnitus.  It is 
imperative that the veteran's entire 
claims file, to include a copy of this 
REMAND, be provided to and reviewed by 
the examiner.  Any testing deemed 
necessary by the examiner should be 
performed.  All examination findings, 
along with the complete rationale for any 
opinions expressed and conclusions 
reached, should be set forth in a 
typewritten report. 

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
TRIU.  Such adjudication should be 
accomplished on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In this regard, the RO must 
specifically consider both the former and 
revised schedular criteria for evaluating 
hearing loss and tinnitus, and apply the 
more favorable result.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a SSOC (that includes 
citation to all pertinent legal 
authority, including the former and 
revised schedular criteria for evaluating 
hearing loss and tinnitus, and a full 
discussion of the reasons and bases for 
each determination) and be afforded a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further adjudication.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


